 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   LUIS MONTENEGRO,                                   Case No. 1:18-cv-01647-DAD-EPG-HC
10                  Petitioner,                         ORDER TO ELECTRONICALLY FILE
11                                                      TRANSCRIPTS AND OTHER NECESSARY
             v.
                                                        DOCUMENTS
12   DEBBIE ASUNCION,
13                  Respondent.
14

15          Petitioner is a state prisoner proceeding with a petition for writ of habeas corpus pursuant

16 to 28 U.S.C. § 2254.

17          As set forth in the Court’s scheduling order issued on December 3, 2018, Respondent is

18 required to file any and all transcripts or other documents necessary for the resolution of the

19 issues presented in the Petition. (ECF No. 6). The Court FURTHER ORDERS that the
20 transcripts or other documents shall only be filed electronically and, to the extent

21 practicable, provided in Optical Character Recognition (“OCR”) format. Respondent shall

22 not file a hard copy of the transcripts or other documents unless so ordered by this Court.

23
     IT IS SO ORDERED.
24

25      Dated:    February 5, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
